Citation Nr: 0108811	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 1, 1999 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which assigned an effective date 
for an increased rating (70 percent) for the veteran's PTSD, 
from April 1, 1999 (the first day of the month following a 
period of hospitalization for which a 100 percent temporary 
total rating was assigned).  In July 1999, the veteran 
entered notice of disagreement with the effective date.  In 
August 1999, the RO issued a statement of the case on the 
issue of entitlement to an earlier effective date.  During 
the appeal, in August 1999, the RO increased the disability 
rating for PTSD to 100 percent, also effective from April 1, 
1999.  Thereafter, in October 1999, the veteran entered a 
timely appeal to the assignment of an April 1999 effective 
date. 


FINDINGS OF FACT

1.  A report of VA hospitalization dated in April 1992 served 
as an informal claim for increased rating for PTSD; an 
October 1992 rating decision denied an increased rating for 
PTSD; in November 1992, the veteran entered notice of 
disagreement with denial of increase; in September 1993, the 
RO issued a statement of the case; and, in October 1993, the 
veteran entered a timely substantive appeal on the issue of 
increased rating for PTSD. 

2.  Prior to October 1994, the veteran's PTSD was manifested 
by not more than mild social and industrial impairment. 

3.  From October 1994 to September 29, 1998, the veteran's 
PTSD was manifested by not more than definite industrial 
impairment, or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment. 

4.  September 29, 1998 is the earliest date as of which it is 
factually ascertainable that an increase in PTSD disability 
had occurred to warrant a 100 percent rating. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date of September 29, 
1998 for the assignment of a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400(o)(2) (2000).

2.  The requirements for an effective date earlier than 
September 29, 1998 for the assignment of a 100 percent rating 
for PTSD have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further action is 
necessary in order to comply with VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
her claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant provisions of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board notes that there are multiple reports of VA 
hospitalizations, including a report of a VA hospital stay 
for the period from December 1998 to March 1999, which notes 
the veteran's history, complaints of psychiatric 
symptomatology, include mental status examinations, reflect 
clinical diagnoses, and assign a Global Assessment of 
Functioning (GAF) score.  The Board finds the evidence of 
record is adequate to address the issue of an earlier 
effective date for the assigned PTSD rating.  There is no 
indication that there are any additional VA psychiatric 
treatment records available that are relevant to the period 
of time in question and, as to the need for an examination, 
the issue here is an earlier effective date for a 100 percent 
rating (prior to April 1, 1999) rather than the current 
status of the disability (which is rated 100 percent). 

The veteran contends that the 100 percent disability rating 
assigned for her service-connected PTSD should be made 
effective from October 1996.  She contends and has testified 
that the PTSD symptoms gradually increased over a period of 
time so that she was totally disabled by 1996. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on a claim for increased 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation provides 
that the effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In reviewing the relevant procedural history of this case, 
the Board observes that a VA record of hospitalization dated 
in April 1992 served as an informal claim for increased 
rating for PTSD.  An October 1992 rating decision denied an 
increased rating for PTSD.  In November 1992, the veteran 
entered notice of disagreement with denial of increase.  In 
September 1993, the RO issued a statement of the case on the 
issue of increased rating for PTSD.  In October 1993, the 
veteran entered a timely substantive appeal on the issue of 
increased rating for PTSD .  

During the pendency of this appeal, a rating decision in 
April 1995 granted a 30 percent rating, effective from 
October 1994.  A June 1999 rating decision granted a 70 
percent rating for PTSD, and assigned an effective date for 
increased rating from April 1, 1999.  In July 1999, the 
veteran entered notice of disagreement with the April 1999 
effective date assigned.  In August 1999, the RO issued a 
statement of the case on the issue of entitlement to an 
earlier effective date.  During the appeal, in August 1999, 
the RO also increased the disability rating for PTSD to 100 
percent, and entered an effective date from April 1, 1999.  
Thereafter, in October 1999, the veteran entered a timely 
appeal to the assignment of an April 1999 effective date for 
the assignment of a 100 percent rating.  

During the pendency of the veteran's appeal, by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, including PTSD, as set forth in 38 C.F.R. § 4.132 
to 4.132 (redesignated as 38 C.F.R. §§ 4.132-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the veteran's informal claim for increased rating 
for PTSD was effective in April 1992, the regulation in 
effect prior to November 7, 1996 will be considered for the 
entire period of claim, while the new schedular criteria for 
rating mental disorders will be applied for the period from 
November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991).  
The Board notes that the RO has rated the veteran's claim 
under both the old criteria and the revised regulations and 
has advised the veteran of the rating criteria. 

Under Diagnostic Code 9411 in effect prior to November 7, 
1996 (the "old" criteria), a 10 percent rating for PTSD was 
warranted when there was emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
(1995).  The Board notes here that, in a precedent opinion, 
dated November 9, 1993, VA's General Counsel concluded that 
"definite" as used in this context is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC. 9-93 (Nov. 9, 1993).  

The next higher rating of 50 percent under the old criteria 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims has held 
that the criteria for the 100 percent schedular rating under 
the regulations in effect prior to November 7, 1996 provide 
three independent bases for assignment of a 100 percent 
schedular rating for a psychiatric disorder.  38 C.F.R. 
§ 4.132 (1995); See Johnson v. Brown, 
7 Vet. App. 95, 97-99 (1994).

Under Diagnostic Code 9411 effective November 7, 1996 (the 
"new" criteria), a 30 percent rating is warranted where the 
psychiatric disorder (in this case, PTSD) manifests 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2000).  

The Board finds that the evidence of record reflects that, 
prior to October 1994, the veteran's PTSD was manifested by 
not more than mild social and industrial impairment 
consistent with a 10 percent rating for PTSD under Diagnostic 
Code 9411.  38 C.F.R. § 4.132 (1995).  VA examination in 
January 1990 diagnosed PTSD, and noted clinical findings of 
anxious mood, with no thought of suicidal ideation.  A 10 
percent rating was assigned effective from September 1989, in 
an unappealed, and therefore final, February 1990 rating 
decision.  
The evidence of record prior to October 1994 includes a 
report of VA hospitalization from April to May 1992, which 
reflects diagnoses including adjustment disorder with mixed 
features, alcoholism, cocaine abuse/dependence, and PTSD, 
with a Global Assessment of Functioning (GAF) score of 50 
(and 60 in the previous year).  Examination revealed some 
pressured speech initially, and depressed affect and mood.  
The veteran reported other symptoms in the context of alcohol 
and cocaine use, and reported difficulty since her father's 
death a year and a half before.  

Report of VA hospitalization from September to October 1992 
reflects that the veteran attempted an overdose while 
depressed.  Contributing factors were PTSD and the death of 
her father.  Psychological assessment was unremarkable.  The 
diagnoses were cocaine dependence, alcohol abuse, PTSD, and 
recurrent depression, and a 60 GAF score was assigned.  

A report of VA hospitalization in June 1993 reflects Axis I 
diagnoses of atypical depression, PTSD, and alcohol and 
cocaine abuse, with an Axis II diagnosis of borderline 
personality disorder.  Examination noted that the veteran's 
mood was stable and she denied suicidal ideation.  The 
examiner assigned a GAF score of 60 for the present and 
previous year.  

A report of VA hospitalization from September to October 1993 
reflects that the veteran was admitted for her polysubstance 
(cocaine and alcohol) abuse and homelessness.  The diagnoses 
were polysubstance abuse, homelessness, and depression; PTSD 
symptomatology was not noted nor treated during this 
domiciliary care/rehabilitation. 

A report of VA hospitalization in March 1994 reflects that 
the veteran was admitted for a preoccupation with an argument 
with her boyfriend and complaints of depression.  Discharge 
examination revealed euthymia.  The Axis I diagnoses were 
atypical type depressive disorder and alcohol abuse.  The 
stressful events included psychosocial stressors, argument 
with boyfriend, and abuse/misuse of tricyclics.  The GAF 
score upon admission was 50. 
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," including even mental illness not 
attributable to service-connected PTSD.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF score of 50 (a score of 41 to 50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown,  
9 Vet.  App. 266 (1996).  A GAF scale score of 60 (scale of 
51 to 60) is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers). 

With regard to the GAF score, the Board notes that the 
veteran was diagnosed with several other psychiatric 
disorders for which service-connection had not been 
established and, prior to September 1998, had not been 
related to her diagnosed PTSD.  For example, the most recent 
hospitalization to this point, in September 1993, reflects 
admission and treatment for non-service-connected psychiatric 
disorders, and no symptoms or treatment for PTSD.  In 
addition, the veteran's diagnoses during this time included 
an Axis II diagnosis of borderline personality traits.  As 
personality disorders are not diseases or injuries within the 
meaning of legislation for VA disability compensation 
purposes, see 38 C.F.R. §§ 3.303(c), 4.9 (2000), any 
psychiatric impairment previously attributed to personality 
disorder could not be considered as disability attributable 
to the veteran's service-connected PTSD.  For these reasons, 
the Board finds that, for the period prior to October 1994, 
the veteran's PTSD symptomatology was manifested by not more 
than mild social and industrial impairment, which warrants no 
more than a 10 percent rating under Diagnostic Code 9411.  
38 C.F.R. § 4.132. 

From October 1994 to September 29, 1998 (with the exception 
of periods of temporary total hospitalization for which a 100 
percent rating was assigned), the veteran's PTSD was 
manifested by not more than definite industrial impairment, 
and, from November 7, 1996, was manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.  The 
veteran is not shown to have manifested panic attacks (weekly 
or less often) or mild memory loss during this time.  

The evidence reflects that, except for hospitalizations for 
suicide attempts or drug abuse or drug overdose, the veteran 
was able to care for her mother and provide transportation 
for her.  Although the diagnosis of PTSD had been 
established, the July 1996 report of VA hospitalization 
reflects an Axis I diagnosis of only a history of PTSD, and 
the examiner specifically indicated that the admission and 
suicide attempt was not related to the veteran's service-
connected PTSD.  

An August 1997 VA PTSD examination report reflects that the 
veteran presented reputing material regarding whether she was 
suicidal, that she was looking after her 75 year old mother, 
was doing better regarding the use of drugs and alcohol, and 
enjoyed reading.  She had a euthymic mood and labile affect.  
The Axis I diagnoses were affective disorder, 
anxiety/depression, diminishing alcohol dependence, 
benzodiazepine dependence under control, previous cocaine 
dependence, and, finally, PTSD, as well as an Axis II 
diagnosis of borderline personality disorder.  

VA outpatient treatment records dated in 1998 reflect the 
veteran and her boyfriend/fiancée (ex-boyfriend/ex-fiancée 
due to break up in September 1998) addressing relational 
problems, including the veteran's drinking, and the veteran's 
concern about her mother's care.  In February 1998, the 
veteran was noted to have a depressed affect, tearfulness, 
poor sleep patterns, lack of appetite, and problems staying 
focused, but with no suicidality present.  As the veteran 
indicated at the personal hearing, the women's group therapy 
she attended prior to 1999 was not for PTSD.  The record 
reflects that she attended a group for substance abuse and 
dual treatment, and women's veteran's group therapy which was 
not limited to PTSD.  A March 1998 entry reflects that she 
was attending a relapse prevention program.  In July 1998, 
the focus was on smoking cessation.  August 1998 entries 
reflect the veteran's tearful concern about trauma associated 
with an assault by her boyfriend/fiancée, and problem's with 
his drinking, and concerns about her mother's care, but do 
not reflect significant concern or findings regarding PTSD 
symptomatology.  Based on this evidence, the Board finds that 
a rating in excess of 30 percent for PTSD is not warranted 
for the period from October 1994 to September 29, 1998.  
38 C.F.R. § 4.132 (1995); 38 C.F.R. § 4.130 (2000). 

While VA outpatient treatment entries in October 1998 reflect 
that the veteran was experiencing difficulties associated 
with a break up with her boyfriend/fiancée, it also reflects 
anger and sadness toward the rape trauma, that she was 
undergoing individual psychotherapy, and assessment of 
depression.  While VA outpatient treatment records do not 
demonstrate significant PTSD symptomatology which would 
warranted a 100 percent rating, the Board agrees that a 
September 1998 psychological examination report (received on 
December 11, 1998) from the Vet Center demonstrates that a 
100 percent disability rating for service-connected PTSD is 
warranted from that date.  The September 1998 psychological 
report reflects diagnoses of severe major depressive disorder 
(without psychotic symptoms), PTSD, and somatization 
disorder.  This is the first evidence of record which 
provided a medical nexus opinion relating the diagnosed major 
depressive disorder (dysthymia) to the veteran's service-
connected PTSD, and the high test scores for the clinical 
syndromes of anxiety and dysthymia were specifically noted to 
be common with PTSD.  

The September 1998 psychological examination report also 
resulted in no diagnosis of borderline personality disorder 
as a significant factor in the veteran's psychiatric 
disability.  See 38 C.F.R. §§ 3.303(c), 4.9.  When it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected disability, 
reasonable doubt should be resolved in the appellant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Additionally, the examining psychologist in September 1998 
entered a GAF score of 45.  A GAF score of 45 (a score of 41 
to 50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown,  9 Vet.  App. 266 (1996).  

In considering the other evidence of record, the Board finds 
to be of especial significance the report of VA 
hospitalization beginning in December 1998, notably less than 
three months after the September 29, 1998 psychological 
testing was conducted.  The December 1998 to March 1999 VA 
hospitalization report confirms the severity of the veteran's 
PTSD symptoms at that time, indicating by the listing of PTSD 
as the first of the diagnosed psychiatric disabilities that 
the veteran's PTSD symptoms were the most impairing of her 
diagnosed psychiatric disorders at that time.  The assignment 
of a GAF score of 50 also confirms the severity of PTSD at 
that time, and approximates the GAF score of 45 in September 
1998.  The December 1998 to March 1999 VA hospitalization 
report also reflected no Axis II diagnosis of personality 
disorder, thus confirming the elimination of a personality 
disorder as a source of (non-service-connected) psychiatric 
impairment.  

Based on this evidence, the Board finds that September 29, 
1998 is the earliest date as of which it is factually 
ascertainable that an increase in PTSD disability had 
occurred which would warrant a 100 percent rating.  Thus, the 
requirements for an effective date of September 29, 1998 for 
the assignment of a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  (The 
Board notes that, for the period from December 29, 1998 to 
April 1, 1999, the veteran has been granted a 100 percent 
temporary total rating for this period of hospitalization).  

However, the Board finds that the requirements for an 
effective date earlier than September 29, 1998 for the 
assignment of a 100 percent rating for PTSD have not been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  As the 
analysis above reflects, the veteran's PTSD did not manifest 
symptomatology to warrant a 100 percent rating prior to 
September 29, 1998, and did not manifest symptomatology to 
warrant a rating in excess of 30 percent from October 1994 to 
September 29, 1998 (under either the old or new rating 
criteria).  The Board notes the veteran's contention that she 
was totally disabled by October 1996 due to PTSD.  However, 
the evidence reflects that, although she had severe 
psychiatric impairment at that time, including a suicide 
attempt in July 1996 for which she was hospitalized, such 
impairment was not shown by the medical evidence to be 
related to her service-connected PTSD.  The July 1996 report 
of VA hospitalization reflects multiple Axis I diagnoses, 
including, in the order of importance, alcohol abuse, 
benzodiazepine abuse, history of cocaine dependence, major 
depression, and only a history of PTSD.  The July 1996 VA 
hospitalization report also reflects an Axis II diagnosis of 
borderline personality traits which, as indicated above, may 
not be considered as psychiatric impairment for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Of 
especial significance is an admission note reflecting a VA 
physician's determination that the conditions for which the 
veteran was receiving primary treatment were alcohol 
dependence and depression, which were specifically indicated 
by the VA physician not to be related to the veteran's 
service-connected PTSD.  The report reflects that the suicide 
attempt was in the context of alcohol intoxication.  
Likewise, the Board notes that the veteran reported 4 suicide 
attempts between 1992 and 1996, in the context of histories 
of deaths of her father, brother, and fiancée, which were 
also not attributed to her service-connected PTSD.  

For these reasons, the Board must find that the requirements 
for an effective date for the assignment of a 100 percent 
rating for PTSD of September 29, 1998, but no earlier, have 
been met.  38 U.S.C.A. § 5110; Veterans Claims Assistance Act 
of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 38 
C.F.R. § 3.400(o)(2). 











ORDER

Entitlement to an effective date of September 29, 1998, but 
no earlier, is granted for a 100 percent rating for service-
connected PTSD, subject to the laws and regulations governing 
the payment of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

